{ .
Case 2:20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page[t}4Rai(sAdyp/ip #8

 

   
 

 

  

SUM-100
SUMMONS FOR COURT USE ONLY
(CITACION JUDICIAL) NSA EA OD

NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO): FILED
YAYYO, INC., RAMY EL-BATRAWI, JONATHAN ROSEN, S Betioty at Los rau
(Additional Parties Attachment form is attached}
YOU ARE BEING SUED BY PLAINTIFF: JUL 22 226
(LO ESTA DEMANDANDO EL DEMANDANTE): Sherri R.farter, Cxeqitive Officer Clerk of Court
IVAN RUNG, Individually and on Behalf of All Others Similarly By Denut
Situated Tanya Herrera al

 

 

 

NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the mformation
below.

Yeu have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written Fesponse at this court and have a capy
served on the plaintiff. A letter or phona call will not protect you, Your written response must be in proper fegal form if you want the court to hear your
case. There may be a court form that you can use for your response. You can find these court fermts and more information al the California Courts
Online Self-Help Center (wiw.courtinfo, ca.gov/selfheip}, your county law tibraty, or the courthouse nearest you, If you cannot pay the filing fee, ask
the court clerk for a fee waiver form. if you da not file your response on time, you may lose the case by default, and your Wages, money, and property
may be taken without fusther warning trom the court.

There are other legal requirements. You may want to call an attorney right away. If you do not know an atiorney, you may want to call an attorney
referrat service, If you cannot afford an attorney, you may be eligible for free fegal services from a nonprofit legal services program. You can jocate
these nonprofit groups at the California Legal Services Web site (vavw fawhelpeatifonia org), the California Courts Online Self-Help Center
(www. courtinfo.ca. gov/selfnelp}, or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
Costs on any settlement or arbitration award of $16,000 or more in a civi ease. The court's tien must be paid before the court will dismiss the case.
jAVISO! Lo han demandado. Si no responde dentro de 30 clas, ta corte pyede decidir en su contra sin escuchar su varsion. Lea la informacion a
continuacion.

Tiene 30 DIAS DE CALENDARIO después de qué le enireguan esta citacién y papeles legales para presentar una respuesta Por escrito en esta
corte y hacer que se entregue una copia af demandante. Una carta o una Hamada ielefonica ne fo protegen. Sy respuesta por escrite tlene que estar
en formato fegat correcto si desea que procesen su case en fa corte, Es posible que haya un formulario que usted pueda uSar para su respuesta.
Puede encontrar estos formularios de ja corte ¥ més informacion en et Cantro de Ayuda de las Cartes de California (Www.sucorte.ca.gov), en la
biblioteca de leyes de su condade 0 en a corte que le quede mas cerca, Sine pueda pagar la euota de presentacidn, pida al secretano de fa corte
que le dé wn formulanc de exencién de page de cuotas. Sino presenta su respuesta a Hermpo, puede perder ef caso por incumplimiento y 18 corte fe

poors quitar su sueldo, dinero y bienes sin més advertencia.

Hay otros requisitos legales. Es recomendable que ilame a un abogado inmediatamente. Si no conoce a un abogeda, buede Hamar a un servicio de
remision a abogados. Si nc puede pagar a un abogado, es posible que cumple con los requisites para obtener servicios fegaies gratuites de un
programa de servicios legales sin fines de lucro. Puede enconlrar astos grupos sin fines de iucro en el sitio web de California Legal Services,
fw tawhelpcaiitomia org), en el Centro de Ayuda de fas Cortes de California, (www ,sucorie.ca.gov) o poniéndose en contacto con fa core c ef
colegio de abogados locales. AVISO: Por iay, la corte tene derecho a reciamar las cuotas y los costos exentos por imponer un gravamen sobre
cualquier recuperacion de $10,000 6 mas da valor recibida mediante un acuerdo 0 una Concession de arbitraje en un case de derecho ofvil. Tiene que
pagar ef gravamen de la corte antes de que Ja corte pueda desechar ef caso.

 

 

The name and address of the court is: CASE NUMBER
{El nombre y direccién de fa corte es): Superior Court of Los Angeles County ‘amet 0s T C y 2 ? 8 7 6
111] North Hill Street

Los Angeles, CA 90012

The name, address, and telephone number of piaintif?s attorney, or plaintiff without an atiomey, is:
{El nombre, fa direccién y el ntimero da telétono del abogado de! demandante, o del demandagia que no tene abogado, es); +

fames I. Jaconette, Robbins Geller, 655 West Broadway, Ste. 1900, San Die@f, CA 92 LOM) 619/231-1058

 

 

 

  
  
 
 
  

 

 

 
   

        
  

DATE: RATER Clerk, by BAM . Deputy
(Fecha) it 2 2 24 SHERRI RF. CA {Secretario) Cf (Adiunto}
(For proof of service of this summons, usa Pract of Service of Summons fform POS-070)} ie ,
a (Para prueba de entraga de esta citatién use ef formularic Proof of Service of Summons, (POS-019)). 4 nva Herrera
ro SC NOTICE TO THE PERSON SERVED: You are served ‘ y
ee saving 1, [""] as an individual defendant
et ata, 2. | as the person sued under the fictitious name of (Specify)
ZO Gs,
S% 3. CXX on behait of (speci): Westpark Capital, Inc.
under. XX] CCP 416.10 (corporation) [] CCP 416.60 (minor
[__] CCP 416.26 (defunct corparation) [| SCP 416.70 (conservatee)
["} CCP 446.40 (association of partnership} [7] CCP 446.90 (authorized person)
[other (specify:

 

, e 4, by personal delivery on (dete):
985 sesea agente Page 1 of i
Form Adopted tor Mandatory Usa: Code of CM Procedure §§ 412.20 465,
dudisiak Council of Calitermia SUMMONS ww, cowwhryo. ca gow
SUM-100 fRev. July 1, 2009]

 
«Case 2:20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 2of41 Page ID#:9

SUM-200(A)

 

SHORT THLE: CASE NUMBER:
|_ Rung v. YayYo, Inc., et al.

 

 

 

 

INSTRUCTIONS FOR USE
+ This form may be used as an attachment to any summons if space does not permit the listing of all parties an the summons.

-} If this attachment is used, insert the following statement in the plaintiff or defendant box on the surmmons: “Additional Parties
Attachment form is attached,”

List additional parties (Check only one box. Use @ separate page for gach type of party.
[3 Plaintitt Defendant [7] Cross-Complainant [7] Cross-Defendant

KEVIN F. PICKARD, HARBANT S. SIDHU, JEFFREY J. GUZY, CHRISTOPHER MIGLINO, PAUL
RICHTER, AEGIS CAPITAL CORP., WESTPARK CAPITAL, INC. and DOES 1-25 inclusive

Page . I of i
Page 1 of ¢
‘nets icy! jatory Use *
vednet Comet aaasete ADDITIONAL PARTIES ATTACHMENT

SUML2G0(4) ev. Janvary 1. 2007] Attachment to Summons
Case 2:20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page (Sidi Fiagp Ai #10

 

 

 

 

 

   
 

 

 

 

 

r
CMO10
ATTORNEY OF PARTY WITHOUT ATTORNEY Game. Stee Gar awrbss, and address} FOR COURT USE ONLY
rv James [. Iaconette (179565)
Robbins Geller Rudman & Dowd LLP
655 West Broadway, Suite {900
San Diego, CA 92101
reverrone so. 619/231-1058 raxeo, 619/231-7423 rie Ci
ATTonney FoR wvome Plaintiff lyan Rung Superior Count of California
SUPERIOR COURT OF CALIFORNIA. COUNTY OF Los Angeles ounty of Los Angeles
srrcer aooress’ 11} North Hill Street
MAILING ADDRESS:
city anp zie cone Lag angeles, CA 90012 J UL 2k 2020
Bab MAN. Stanley Mosk Courthouse Sherri R Barter, Execgive Oiticer Olerk of Court
CASE NAME: By Danae Deputy
_Rung v. YayYo, Inc., et al. :
__-PIVIL CASE ara SHEET Complex Case Designation =“ ry +
Ly Untimited | Limited ol ”
(Amount fAmount {_ Counter [| Joinder Jon
demanded demanded is Filed with first appearance by defendant _
exceeds $25,000} $25,000 or less) (Cai, Rules of Court, tule 3,402) ; ERE

 

 

tems 1-6 below musi be completed (see instructions on page 2).
1, Gheck ane box below for the case type that best describes this case:

 

  

 

Auto Tort Contract Provisionally Complex Civil Litigation
Auto (22) Ll Breach of contractwarranty (06) (Cal. Rules of Court, rules 3.4060-3.403}
' {_]} Uninsured motorist (46) Co Rute 2.740 collections (09) [| Antitrust/Trade regulation (03)
, Other PYPDIWD (Perconal injury/Property |_| Other collections (09) (..' Construttion defect (10)
Damage/Wrongfuil Desth} Tort insurance coverage (18) i Mass tart (40)
cod Asbestos (04) Other contract (37) [Z| Securities fiigation (23)
Product ability (24) Real Property [gd EnvironmentalTaxic tort (309
mi Metical malpractice {45} [] Eminent domain/inverse Ll Insurance coverage claims arising from the
| Other PLRPDAME (233 condemnation (44) above fisted provisionally complex case
Non-PUPDAVD (Other) Tort [_] Wrongful eviction (33) types (81)
__t Business torvuntair business practice (67) ("other reat properly (26} Enforcement of Judgment
[- Civil rights (08) Unlawful Detainer Po Enforcement of iudgmant (20)
[. Defamation (13) Commercial (31) Miscellaneaus Civil Complaint
[! Fraud (48; (_] Residential (32) [_) RICO f27)
[7 ? intetiestual property {49} a) Brigs (38) | Other complaint (not specified abovel (423
ww Professional negligence (25) dudiclat Review Miscellaneous Civil Petition
J Other norePHPDAWD tort (35) [_) Asset torteture (05) } Pactnership and corporate qavemanca (24}
pimeieyment [| Petition re: arbitration award (11) [I Other patition (not specified above) (43)
wat Wrongful termination (36) CJ Welt of mandate (02)
[Other employment (154 Ld. Other judicial review (39)

 

 

2. Thiscase Lvjis [_! isnot complex under rule 3.400 of the Catifornla Rules of Court. If the case is complex, mark the
factors requiring exceptional judicial management:

abv! Large number of separately represented parties aly | Large number of witnesses

 

be vy Extensive motion practice raising difficult or novel —¢, (I Coordination with related actions pending in one or more courts
_, $ssues that will be time-consuming to resolve in other counties, states. or countries, or in a federal court
c Lv) Substantial amount of documentary evidence ti] Substantial postucgment judicial supervision
3. Remedies soughl (check aff that apply}: a, ¥ | monetary b LY) noamonetary, declaratory or injunctive reliaf C_lpunitive
4. Number of causes of action (specify) Two
& Thecase vis _. isnot aclass action sult,

if there are any known related cases. fle and serve a notice of related case. ‘vad may Use iqrm vars }
Date: July 22. 2020 Wo

James 1, Faconette p
™ (PS GR PSTN MAME)

    
  

‘ pa

    

 

 

NOTICE yo
: » Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except snail claims cases or cases fled :

under the Probate Code, Family Code, or Welfare and Inatitutions Code}. (Cal. Rules of Court, rule 3.220.) Failure to file nay result i

in sanctions. i
i # File this cover sheel in addition to any caver sheet required by local caurt rute. ;
i # ifthis case is complex under rule 3.400 et seq. of the Californig Rules of Court, you must serve a copy of this caver sheet on all
, other parties to the action or proceeding. :
: § Unless this is a collections case under rule 3.740 of 2 complex case, this cover sheet will be used for statistical purposes only.
CIVIL CASE COVER SHEET fab @Aet of Court odes 2G 327 2a x

Naa Bbapetarata of Mecband Auteemigteatias ahd 2. 16
ale Cee tay oat gee

     
 

 

Fone Adopted fre Mov ab
futher Ciara Cat
CMOGG [Rey guy 1 Fi

 
 
 
Case 2:20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 4of41 Page ID#:11

INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET CM-010
To Plaintiffs and Others Filing First Papers. 1f you are filing a first paner (for example, a complaint) in a sivil tase, you must
complete and fle, along with your first paper, the Civit Case Cover Sheet contained on page 1, This information wilt be used to compile
stetistics about the lypes and numbers. of cases filed, You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. if the case fits both a general and a more specific type of tase fisted in item 4,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the priniary cause of action.
To assist you it completing the sheet, examples of the cases that belong under each case fype in item 41 are provided below. A cover
sheet must be fled only with your initial paper. Failure to He a cover sheet with the first paper filed in e civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 4.220 of the Califomia Rules of Court.
To Parties in Rule 3.740 Collections Gases. A “coflections case” under rule 3.740 is defined as an action fof reeavery ef maney
owed in a sur stated to be certain that is not more than $26,000, exclusive of interest and attorney's fees. arising from a transaétion in
which property. services, or money was acquired on credit. A collections case does not include an action seeking the follwing: (4) fort
damages, (2} punitive damages, (3) recovery of réal property. (4) recovery of personal property, or (8) a prejudgment writ of
attachment. The identification of a case ag a rule 3.740 collections case on this fomm means that it will be exempt fram the general
time-fer-service requirements and case management rules. unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.

To Parties in Complex Cases. In complex cases only, parties musi also use the Cid! Case Gover Sheet to designate whether the
vase is complex. If a plaintiff believes the case is complex under rule 4.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. fa plaintiff designates a case 3s complex, the caver sheet must Be served with the
semplaint on all parties to the action. A defendant may file and serve no later than the time of as first aopearance a joinder in the
plaintiff's designation. 2 counter-designation that the case is not complex, or. if the plaintiff has made no designation. a designation that

ihe case is complex,

Auta Fort

Auto (22)-Personal injury/Property
DamageWrongtul Death

Uninsured Motorist (46) (if the
case jnvelves an uninsared
Motorist chain subject lo
arbitration, cheox this isa
insdead of Auto}

Other PYPOIWD (Personal Injury!
Property DamagefWrangful Death)
Tort

Asbestos (04)

Asbestos Property Damage
Astestes Parsanal injury!
Wrongful Death

Proctuct Liability jaot asbestos or
toxicfanvirermnernttal) (24)

Medical Malpractice {481
Medicel faatpractica-

Physicians & Surgeons
Othe: Professianal Healih Care
Mailoractice

Other PHPDAVD (23)

Premises Liability te.g., alip
ane fail)

Intentional Bodily inpaywrDA
(e.g. assault, vandglism)

Intentional infliction of
Emotional Distress

Negligent infliction of
Ernotional Gistress

Other PUPDANE

Non-PY POD {Other} Tort
Business TodUnfair Business
Practice (07)

Chi Rights (e.g. disermination.
Taise arrest) (not civ
harassment) (08)

Defamation (.g.. slander. libs)

PL}

Fraud a

intetectsal Property (19)

Professional Mealigence (25)
Legal Malpractice
Other Professional Maipractios

Cred madioal or lege!

Grher Nor-P RP DAD Tort (35)

Employment
Wranghl Termination (363
Other Employment (15)

Deets ae sly MIP!

CASE TYPES AND EXAMPLES
Contract
Breach of ContractWarranty (06}
Breach of Rental/Lease
Contract (not unfawtul detainer
or wrongful eviction)
ContractAVarranty Greach-Selter
Plaintiff (not fraud or ragigence}
Negligent Breach of Contract!
Warranty
Other Breach of ContractWarranty
Collections [2.q., money owed, open
book accounts) (09)
Cofection Case-Selter Plains?
Other Promissory NoteXotlections

Case

insurance Coverage (not provisionalty
complex} (18)

Aute Subregation
Other Coverage

Other Contract (37}
Contractual Fraud
Other Contract Dispute

Real Property :

Eminent Domsininverse
Condemnation (14}

Wrongful Eviction (33)

Other Real Property (e.g. quiet tithe) (26%
Writ of Passession of Real Property
Mortgage Foreclosure
OQuiel Titte
Giher Real Property (not aminert
domain, janclordienaet or
foreciogyra:

Uniawtul Detainer

Cammerctal (31)

Residentiat (32)

Drugs (38) ( ihe case involves llega!
Orugs, Gheck tits iham: cinaryise,
report as Commercial o Aeseontial

dadicial Review

Asset Forfeiture (05)

Pelition Re: Arhitraton Award (11}

Vit of Mandate (02)
Writ-Adminiswative Mandanus
Whrt-Mandamus on Liriled Gout

Case Matter
Wot-Other Limited Cowan Case
Review

Ctther Judicial Review (29)

Review at Health Otiicer Onter
Notice of Appeai-Labar
Cormmssiacer Appeals

CIVIL CASE COVER SHEET

Provisionally Complex Civil Litigation (Cal.
Rules of Court Rules 3.400-3.403}
AntitrustTréde Regutatian (03)
Construction Defect (10)
Claims involving Maas Tori (40)
Securities Litigation £28)
Environmental/T oxic Tort (30)
Insurance Coverage Claims
farisig from provisionally complies
case tyne listed abaye} (41)
Enforcement of Judgment
Enforcement of Judgment (207
Abstract of Judgeriant (Out of
County}
Confession of Judgment (riort-
domestic relations}
Sister State Judgment
Administrative Agency Award
(nat unpaid taxes}
PehtonsCentification of Entry of
Judgment on Ungaid Taxes
Other Enforcement of dudgment
Case
Miscellaneous Civil Complaint
RICD (27)
Other Complant (rot specified
abavel 143}
Daciaratory Relief Only
injunctive Relief Only (nore
haressaren}
Mechanics Lien
Other Commercial Cumplaint
Case incrmtortnen-comutes
Other Civi Comelaint
fnon-lortarr-corplas:
Miscellaneous Civil Petition
Partnership and Camerate
Governance {271}
Other Petition (not spgctied
anaes) {43)
Civil Harasgment
Workpiace Vidlence
ElderDependeant, Adit
Abuse
Election Contest
Patitin fo: Narre Shane
Patition for Retief Frou Late
Ciaimn
Ober Civil Pebtioan

 

Page 2 of 2
 

 

 

 

 

Case 2:20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page PP

ry
f

iGhRAT™

‘

 

 

SHORT THLE:

Rung v. Yayo, Inc., et al.

 

“20ST Cv27876

 

 

CIVIL CASE COVER SHEET ADDENDUM AND
STATEMENT OF LOCATION
(CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION}

 

 

This form is required pursuantto Local Rule 2.3 in all new givil case fiings in the Los Angeles Superior Court,

 

 

fs PN

me

Step 1: After completing the Civil Case Cover Sheet {ludicial Council form CM-O16), find the exact case type in
Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.

Step 2: in Column B, check the box for the type of action that best describes the nature of the case.

Step 3: in Column C, circle the number which explains the reasan for the court filing location you have

chosen.

 

{
| Applicable Reasons for Choasing Court Filing Location (Column C)

. Fernissive Sling in centeas district.
Lacalion where cause of action arose,

Mandatory personal injury filing in Nonh

. Class actions must be filed in the Stanley Mosk Courlhouse, Central District,

District,

Location where performance required of defendant resides.

7, Louation where petitioner resides.

[oe

40. Location of Labor Commissioner Office.

Location whergin defendantrespondent functions whaily.
, Location wheres one or more of ihe parties reside.

il. Mandatory filing location {Hub Cases — unlawful detainer, fimited
non-collection, limited collection, or personal injury}.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. Location of property or permanently garaged vahicie.
A B C
Civil Case Cover Sheet Tyne of Action Applicable Reasaris -
Category No. (Check only one) See Steo F Above
Aute (22) O A710 Moter Vehicte - Personal injury/Property DamageNrongtul Death hat
& te = leva
a = Uninsured Motorist (46) EF A719 Personal tnjuryiProperty DamageAMrongtul Death ~ Uninsured Matorist $1, 4,11
© AGO70 Ashestos Properly Damage 144
Asbestos (84) ;
Be O A?221 Ashestos - Personal InjuryiWeongful Death 4,14
22
Ps Product Liabtlity (24) O) AT260 Product Liabiity (not asbesies or toxtc/environmental tat
a %
—
= 2 (3) A‘210 Medical Malpractice - Physicians & Surgecrs 441
. = ¥
cn Medical Malpractice. (45) . Ad
aR OC) A?240 Gther Professional Health Care Malpracuce ATT
ge = C2 A720 Premises Liakllly (e.g. slip anc fall}
é a Otter Personal 1404
sé Injury Property ET A230 inlentional Bodily injury/Propery DamageAvrongiul Death ie.g., L4
z & Damage wrnnghal assault, vandatsm, ete} 4 .
Death (25) 0) A?270 intentional inffction of Emotional Mistress Hatt
Cr A?220 Other Personal injury!Property DamageWrongful Death Lau
LACK 109 (Rev 2/16} CIVIL CASE COVER SHEET ADDENDUM Local Rule 2.3
LASC Approved 03-04 AND STATEMENT OF LOCATION Page 1 of 4
Case 2:20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 6of41 Page ID#:13

 

 

SHORT TITLE - CARE HUMBER
Rung v. Yay'’o, Inc., et af. °

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A B C Applicable
Civ! Case Caver Sheet ‘Fype of Action Reasons’- See Step 3
Category No, (Check only one} Above
Business Ton (07) O A6029 Other CommercialBusiness Tort (not frauedlfpreach of contract} 4,2,3
"
ee Civi Rights (0B) C A6005 Civi Rights/Discrimination 4,23
o£
a 3 Dafamation (43) [3 AGO10 Defamation (sianderfibel) 42.3
ee
£m Fraud (183 O A8643 Fraud ino contract} 4,2,3
ze
5S .
fo (1 AGGt7 Legal Malpractice 4.2.3
a & Professional Negligence (25)
. 2 (7 AGGSO Other Professional Malpractice (not medical ar legal) Lag
2a
Other (35} O AG0ZS Other Nor-Personal Injury/Property Damage tort 4,2,3
err AR Nr
= Wrongful Termination (36) © A6037 Wrongful Termination 4,24
a
E
ra O A6024 Other Employment Complaint Case 4,2,4
2 Other Empfoyrment {15} r /
= O AGIOS Labor Commissioner Appeals

 

+0
tierra amerika tities her mrearernaerrraamanmepastssinsmentested
SA eA RP ET aM ST RANA eT]

1 A60G4 Breach of RentaifLease Contract (not unfawful detainer or wrongtul

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

aviction} 2.5
f rac’ War! 5
Breach o 8 STAY | oy A608 ContactWarranty Breach -Seller Plaintiff (ro (caudinegligonce) 8
: 5
{not insurance) f] AS01¢ Negligent Breach of Contractfarranty {no fraud) nes
4
O AS60248 Oiher Breach of Gontract/Warranty {not faud or negligence’ 128
3 O A6002 Collections Case-Selies Plairniff 5,6. 4
3 Collections (09) ; ;
5 Ci A612 Other Promissory Note/Callections Case §, 71
o ( Ag034 Collections Case-Purchased Debt (Charged Of Consumer Debt 5,814
Purchased on or after January 1, 2014)
lnsurance Gaverage (18) ( AG015 Insurance Coverage (net complex 1.2,5.58
CG A009 Contractual Fraud 41.2,3,58
Other Gortract (37) ( AG031 Forttous Interference L238
C) ASi27 Other Contract Dispuletnet breachinsurance/traud/negligence) 12.3439
so nnewmrreresn inn sane sereteremnmeresen
Se pares Far eee een NS ec ceereed
Eminent Oomainfinverse Ep] nity sapirs , .
Condemnation [14) QO 47300 Eminent DomalniCandemnaian Nurober of parcels, 2.8
2 Vérongful Eviction (33) © A025 Wrongful Eviction Case 2,5
E
3 (J A6G18 Mertgage Forectosure 3,6
ad Other Real Property (26) O AGua2 Quiet Tide 2.6
£) AGG6O Otner Real Property inot eminent doman, landiard/tenant, forecingure) 2, 6
: - 7 “ area eterna rrr Vatu anand
. Linkawut Ce mercial O AGO21 Unlawful Cetainer-Gonmmerciel not drugs er wrongful eviction) But
Ba
g
2 Uniawdae Ow O AGQ20 Uniswhst Detainer-Residential (not drags or wrongful eviction} 6.44
a
2 Uniawfut Delainer- ; .
= Past-Forectosute (34) Of) AS02CF Uniawful Getainer-Post-Foreclasyre 2.6.44
§ Unlawful Detainer-Drugs (38) | £1 46022 Unlawful Detginer- Drugs 2,6, 11
LAGIV 109 (Rev 2/18) CIVIL CASE COVER SHEET ADDENDUM Local Rute 2.3

LASC Approved 03-04 AND STATEMENT OF LOCATION Page 2 of 4
, Case 2:20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 7 of 41 Page ID#:14

 

SHORT TITLE: CASE NUMBER
Rung v. YayYo, Inc., et al.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A B ‘| CApplicabie -
Chil Case Cover Sheet Type of Action Reasons ~ See Stép 3
Categary Ne. iCheck only one} Above:
Asset Forfeiture (05) O AB108 Asset Forfeiture Case 2.3.6
2 Petition re Arbitration (11} Cl ABi15 Petition fo Compel/Confirm/Vacate Arbitration 2,5
a
= -
we C) AGIST Writ - Administrative Mandamus 2,8
= Wat of Mandate (02} ) AB152 Writ- Mandamus on Limited Court Case Matter
3 Cl A6153 Writ~ Cther Limited Cour Gase Review 2
Other Judicial Review (39} C] AGiS0 Other Writ AJudiniat Review 2,8
© Antitrust/Trade Regulation (03) | AG6G03 Antitrus/Trade Regulation 1,2,8
o
3 Construction Defect (10) | C1 AS@07 Construction Detect 1.24
z Gialms aay Mass Tort ft agons Claims involving Mass Tort 4.2.8
oa
E
3 Securities Litigation (28) £] AGO35 Securities Liligation Case C 28
=
3 Toxte Tort ‘ i
5 a o
aS} Environmental (30) C1 A6036 Toxic TorvEnvronmental 1,2.3,8
£ . -
o insurance Coverage Claims 4 . ey: :
a from Complex Case (415 C] AGO14 Insurance Coverage/Subregation (complex case only} 1,2,5,8
rr a LS
O A6141 Sister Siste Judgment 2,5, 14
Ze (7 Ag1a0 Abstract of Judgment 2.6
=
E E Enforcement Cl AG107 Confession of Judgment (non-domestic relations} 2,9
E zy of Judgment (20) O AgI40 Administrative Agency Award not unpaid taxes} 2,8
2
5 ‘s ) AG114 Pettion*Certificate for Entry of Judgment on Unoaid Tax 2,5
C) A612 Other Enforcement of Judgment Case 2,3,8
RICO (ZT (] A6Q33 Racketearing (RIC Case 1.2.4
af
95 O A&q30 Declaratory Reliet Only 1.2.8
ce &
3 & Other Complaints 46040 Injunctive Relief Only (not domesticAnarassment} 2.8
z = (Not Specified Above} (42) fr) ago+7 Other Commercial Complaint Case (nen-tor/non-complexd 1.2.8
= : ‘
o C AsO00 Other Crud Complaint (pen-torlinon-complen 1,2,8
Partnership Corporation " —
Gavernance (21) D A6113 Partnership and Corporate Governanre Cage 2,48
O AGi21 Civd Harassment 2,39
3 g (1 A6123 Workplace Harassment 2.4.4
= = . 0 ASt24 EldesDependent Adult 4tuse Case 2.3.9
= £ Other Petitians (Net
= Specified Above) (43) TM] AGt90 Election Contest 2
n>
= Oo CO A€tiC: Patition fur Changa of NamevChange of Gendar 27
© AGITC Pettion for Retief irom Late Ciaim Law 23.5
C) A610 Other Civil Petitios 2.9
LACIV 209 (Rew 2/16} CIVIL CASE COVER SHEET ADDENDUM Local Rule 2.3

LASC Approved 04-04 AND STATEMENT OF LOCATION Page 3 of 4
Case 2:20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 8o0f 41 Page ID#:15

 

SHORT TITLE. CASE HUMBER
Rung v. YayYo, inc., et al,

 

 

 

 

Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Colurnn C for the
type of action that you have selected. Enter the address which is the basis for the filing location, including zip code,
(No address required for class action cases}.

 

 

 

 

 

 

 

 

 

ADDRESS:
REASON: 433 North Gamden Drive, Suite 600
£LIB ORO GOP SRO BI ota
etry: STATE AIP CODE:
Beverly Hills CA 92161
Step 5: Certification of Assignment: | certify that this case is properly filed in the _ Central District of

the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a}(1)(EV).

  

r
‘ . N |
E 4
Py F i %
a: ‘ \
Dated: July 22, 2020 Nema SS

es ATURE ATTORNEY No PAY)

 

PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TQ BE FILED IN ORDER TO PROPERLY
COMMENCE YOUR NEW COURT CASE:

41. Original Complaint or Petition.

2. tf filing a Complaint, a completed Summons form for issuance by the Clerk.
3. Civil Case Cover Sheet, Judicial Council form CM-016.
4

Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109. LASC Approved 03-04 (Rev.
02/46},

an

Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.

6. Asigned order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
minor under 18 years of age will be required By Court in order io iseue a summonis.

7. Additional copies of dacuments te be conformed by the Clerk. Copies of the cover sheet and this addendum
must be served along with the summons and complaint, of other initiating pleading in the case.

 

LACIY 109 (Rev 2/16) CIVIL CASE COVER SHEET ADDENDUM Local Rule 2.3
LASC Approved 0-04 AND STATEMENT OF LOCATION Page 4 of 4
Case 2:20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 9of41 Page ID#:16

 

SUPERIOR COURT OF CALIFORNIA
COUNTY OF LOS ANGELES

 

COURTHOUSE ADDRESS:
Spring Street Courthouse

312 North Spring Street, Los Angeles, CA 90012

 

NOTICE OF CASE ASSIGNMENT
UNLIMITED CIVIL CASE

Reserved for Clark's Fila Stamp

FILED
Superior Court of Castornia
ountvat Los Angaiss

07/22/2020

Sheri Carer, Executive Ofer | Cad of Court
By. T. Hartera Deputy

 

Your case is assigned for ali purposes to the judicial officer indicated below.

 

 

 

CASE NUMBER:

20STCV27876

 

THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

 

ASSIGNED JUDGE DEPT | ROOM

ASSIGNED JUDGE DEPT | ROOM

 

/ | William F. Highberger 10

 

 

 

 

 

 

 

 

 

Given to the Plaintiff/Cross-Complainant/Attomey of Record Sherri R. Carter, Executive Officer / Clerk of Court

 

 

on 07/24/2020 By T. Herrera , Deputy Clerk
(Date)
LACIV 190 (Rev 6/18) NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE

LASC Approved 05/06

 

 
Case 2:20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 100f41 Page ID#:17

INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

 

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent,

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any patty after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE

A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
triat date, and expert witnesses,

FINAL STATUS CONFERENCE

The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shali have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief staternent of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions

Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases

Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes,

LACIV 190 (Rev 6/18) NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
Case 2:40-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page ORIGINAY

1} ROBBINS GELLER RUDMAN 5 FILED storia
& DOWD LLP upéerior Court of Californ
2 || JAMES 1. JACONETTE (179565) ounty of Los Angeles
635 West Broadway, Suite 1900 JUL 22 2020

3 {San Diego. CA 92101

Telephone: 619/231-1058 Sherri RGarter, Exegptive Officer;
4 619/231-7423 (fax) By Lar “ ene came
james}i@rordlaw.com Tartva Herrera puly
35 — and ~
SAMUEL H. RUDMAN
6 || MARY K. BLASY (211262)
58 South Service Road, Suite 200
7 |i Melville. New York 11747
Telephone: 631/367-7100
8 | 631/367-1173 (fax)
srudman@érgrdlaw.com
9 || mblasy (@rerdlaw.com

 

If | Attorneys for Plaintiff
1 SUPERIOR COURT OF THE STATE OF CALIFORNIA
12 COUNTY OF LOS ANGELES

Case No. 20ST CV27876

13 |} IVAN RUNG, Individually and on Behalf of
All Others Similarly Situated,

14 CLASS ACTION

Plaintiff.
15 COMPLAINT FOR VIOLATION OF THE
6 ¥S. SECURITIES ACT OF 1933

YAYYOLINC..

I7TRAMY EL-BATRAWI.
JONATHAN ROSEN,

IS | KEVIN F. PICKARD,
HARBANT §. SIDHU,

19 | JEFFREY 9 GUZY,
CHRISTOPHER MIGLINO.
20 |) PAUL RICHTER,

AEGIS CAPITAL CORP.,
71] WESTPARK CAPITAL. INC. and
DOES [-25 inclusive.

Defendants.
DEMAND FOR JURY TRIAL

i
Ti Sag gue! ae Net! puerta” Shean” ae” Sate!” See Tent et! Smet et! Nee Stee” Snare! Sree enna Sema

 

COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

 

 

 
Case 2:

PO-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 12 0f 41 Page ID#:19

Plaintiff Ivan Rung (“plaintiff”), individually and on behalf of all others similarly situated, by
plaintiff's undersigned attorneys, for plaintiff's complaint against defendants, alleges the following
based upon personal knowledge as to plaintiff and plaintiff s own acts, and upon information and belief
as to all other matters based on the investigation conducted by and through plaintiff's attorneys, which
included, among other things, a review of Yay Yo, Inc.'s (“Yay Yo" or the “Company” press releases,
Securities and Exchange Commission (“SEC”) filings, analyst reports, media reports and other publicly
disclosed reports and information about defendants, as well as pleadings filed in the various legal
actions involving YayYo detailed herein. Ptaintiff believes that substantial evidentiary support will
exist for the allegations set forth herein after a reasonable opportunity for discovery.

NATURE OF THE ACTION

1, This is a securities class action on behalf of all purchasers of the common stock of
Yay Yo pursuant to the Registration Statement and Prospectus issued in connection with YayY¥o's
November 14.2019 initial public stock offering (the “IPO”), seeking to pursue strict liability remedies
vader the Securities Act of 1933 (the “1933 Act”).

JURISDICTION AND VENUE

2. The claims alleged herein arise under $$ 11 and 15 of the 1933 Act. FS 1LS.C, $877k and
770. Jurisdiction ts conferred by §22 of the 1933 Act and venue is proper pursuant to §22 of the 1933
Act. This case ts not subject to removal to federal court.

3 The violations of law complained of herein occurred in this State and in large part this
County, including the dissemination of the materially false and misteading statements complained of
herein into this State and County. YayYo is headquartered in Beverly Fills. California. and defendants
Ramy E-Batrawi, Jonathan Rosen, Harbant 8. Sidhu and Christopher Miglino are citizens of California
and. upon information and belief. are residents of the California counties of, respectively, Los Angeles,
Orange. ios Angeles and Los Angeles. Each of the Underwriter Defendants (defined below) is either
headquartered in Los Angeles County or maintains substantial and continuous contacts with California

by conducting significant investment banking operations in this County and throughout this State.

4

COMPLAINT FOR VIOLATIONS OF THE PEDERAL SECURLTIDST AWS.

 

 

 

 
Case 2:

thu

PO-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 13 of 41 Page ID #:20

PARTIES
4, Plaintiff Ivan Rung purchased YayYo common stock traceable to the IPO and was
damaged thereby.
5. Defendant YayYo is a Beverly Hills, California-based company that claimed at the time

ofits IPO to be engaged in “bridg]ing] the gap between rideshare drivers needing a suitable vehicle and
rideshare companies that depend on attracting and keeping drivers with quality vehicles,” that “YayYo
uniquely supports drivers in both the higher and lower economic categories with innovative policies and
programs,” and that Yay Yo was “seekfing]} to become the preeminent provider of rental vehicles to
drivers in the ever-expanding ridesharing economy.”

6, Defendant Ramy Fl-Batrawt (“F1-Batrawt’) founded YayYo and served as its Chief

Executive Officer (“CEO") from the Company's inception until October 4, 2018, then as Acting CEO

 

from November 17, 2018 ta February |, 2019, and as a member of the Yay Yo Board of Directors (the
“Board™) between June 2016 and September 2019. Due to his checkered past, at the insistence of the
NASDAQ defendant El-Batrawi resigned all positons at YayYo in September 2029 so that the
Company could be taken public, On February 28, 2020. defendant El-Batrawi purports to have been
reappointed CEO of Yay Yo and a member of its Board,

7. Defendant Jonathan Rosen (‘Rosen™) was at the time of the time of the [PO YayYo's
CLO, having assumed that roll in February 2019 in preparation for the IPO.

8. Defendant Kevin F. Pickard (“Pickard”) was at the time of the PQ YayYo's Chief
Financial Officer, Secretary and a member of its Board.

9. Defendants leffrey J. Gury (°Guzy"), Christopher Migtino (*Miglino”). Harbant 8.
Sidhu Sidhu’) and Paul Richter ¢“ Richter} were at the time of the IFO members ef the Yay Yo Board.

10. The defendants referenced above in © 6-9 are referred to herein as the “Individual
Detendants.” Defendants Rosen. Pickard. Guzy and Sidhu each signed the Registration Statement
(defined below). The defendants referenced above in 6-8 were the executives of YayYo at the time

ofthe IPO. participated in the roadshaw to market the [PO with the Underwriter Defendants. and are

 

sometimes referred to herein as the “Cxecutive Defendants.”

 

 

 
Case 2:20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 140f 41 Page ID#:21

t It. Defendants WestPark Capital, Inc., based in Los Angeles. California (“WestPark”), and
2 || Aegis Capital Corp.. based in New York, New York (“Aegis”), are investment banking firms that acted
3 jas underwriters for the TPO, helping to draft and disseminate the offering documents (the “Underwriter

4 || Defendants”), Pursuant to the 1933 Act, the Underwriter Defendants are liable for the statements in the

5 || Registration Statement as follows:

6 (a) The Underwriter Defendants are investment banking houses which specialize,
7 |i énter clic, in underwriting public offerings of sccurities. They served as the underwriters of the IPO and
8 | shared $840,000 In fees collectively. The Underwriter Defendants determined that in return for their

9 } Share of the TPO proceeds, they were willing to merchandize YayYo stock in the IPO. The Underwriter
10 | Defendants arranged a mulli-city roadshow prior tu the EPO daring which they and the Executive
11) Defendants met with potential investors and presented highly favorable information about the
12 || Company. its operations, and its financial prospects.

13 (b) Representatives of the Underwriter Defendants also assisted YayYo and the
I4 Individual Defendants tn planning the IPO. and purportedly conducted an adequate and reasonable
13 ll investigation into the business and operations of Yay Yo. an undertaking known as a “due diligence”
16 | investigation. The due diligence investigation was required of the Underwriter Defendants in order to
i? engage in the IPO. During the course of their “due diligence,” the Underwriter Defendants had
18 | continual access to confidential corporate information conceming YayYo's operations and financial
19 if prospects,

20 (c} In addition (o availing themselves of virtually unbridled access to internal
=I i corporate documents, agents of the Underwriter Defendants, including their counsel, met with YayY¥o"s
22 |] Management and Lop executives and engaged in “drafting sessions” during at least May 2019. During
23 || these sessions. understandings were reached as to: (/} the strategy to hest accomplish the IPO: (H) the

24 || terms of the FPO, including the price at which Yay¥o stock would be sold: ii) the languare to be used

 

25 | in the Registration Statement: (iv) what disclosures about Yay Yo would be made in the Registration

Int
a

Statement: and (v} what responses would be made to the SEC in connection with its review of the

27 || Registration Statement. As a result af those constant contacts and communications between the

a .
COMPLAINT POR VIGLATIONS OF THE FEDERAL SECURITIES LAWS

 

 
Case 2:#0-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 15o0f41 Page ID #:42

Lj Underwriter Defendants’ representatives and Yay Yo’s management and top executives, the Underwriter

tnd

Defendants knew, or should have known, of Yay Yo’s existing problems as detailed herein,

(d) The Underwriter Defendants caused the Registration Statement to be filed with

fs

4 || the SEC and declared effective in connection with offers and sales thereof, including to plaintiff and the

Class.

Lib

| 12. The true names and capacities of defendants sued herein under California Code of Civil
7 || Procedure §474 as Does | through 25, inclusive, are presently not known to plaintiff, who therefore
8 || sues these defendants by such fictitious names. Plaintiff will seek to amend this Complaint and include
94 these Doe defendants’ true names and capacities when they are ascertained. Each of the fictitiously
10 || named defendants is responsible in some manner for the conduct alleged herein and for the injuries

1] i suffered by the Class fas defined below).

12 SUBSTANTIVE ALLEGATIONS!

13 3. Onorabout June 21, 206, defendant El-Batrawi incorporated YayYo in Delaware. The
14) Company then rented ears to Uber and Lyft drivers.

i5 14. Defendant F-Batrawi has a checkered past. On April 13. 2006, defendant El-Batrawi

16 }was named, along with others officers. directors and/or assoctates of Genesis Intermedia, Inc.
7 | (Genesis”), as a defendant in an SEC enforcement action. In the complaint filed in SEC v. El-Batrenvi,
18 Jee al, No 2:06-cv-02247-CAS(VBRx} (C.D. Cal). the SEC charged defendant El-Batrawi with
19 i violations of $1 7(a)} of the 1933 Act and §10(b) of the Securities Exchange Act of 1934 in connection
20 | with a stock loan and manipulation scheme. The SEC enforcement action alleged, among other things,
21 || that defendants had violated antifraud provisions of federal securities laws by orchestrating a scheme to
22 | manipulate the stock price of Genesis. a now-defunct public company that was based in Van Nuys,
23 | California. On April 1. 2016, defendant £1-Batrawi seuled the SUC enforcement action by entering inte
24 ja final judement by consent with the SEC. In connection with the settlement of the SEC enforcement
25 jaction charges. the U.S. District Court for the Central District of California entered a consent decree

26 jj against defendant El-Batrawi. which. among other things. barred him from acting as an officer or

 

28 ' All emphasis has been added, untess otherwise noted.
al

~ COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

 

 

 

 
Case 2:

BO

fad

ta

28

20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 16o0f41 Page ID#:23

 

 

director of a public company for a period of five years following the date of entry of the final judgment
by consent,

13. As defendants prepared to take Yay Yo public in the IPO, given defendant El-Batrawi’s
history of securities law violations, the NASDAQ, where defendants intended to list Yay Yo shares in
connection with the IPO, refissed to permit a listing of the Company's shares unless defendant El-
Batrawi resigned and relinquished all authority and control over Yay Yo prior to the effective date of the
IPO, Defendant Rosen was hired in February 2019 and by October 2019 had been appointed CEO of
YayYo.

16. Meanwhile. on or about April 30, 2018, Yay Yo filed with the SEC its initial Registration
Statement on Form 8-1, which, after several amendments in response to comments from the SEC,
would later be utilized for the IPO. On or about November 12. 201 9, the SEC deciared the Registration
Statement effective and on or about November 14. 2019, defendant YayYo and the Underwriter
Defendants priced the IPO and filed with the SEC the final Prospectus for the [PO, which forms part of
the Registration Statement (collectively, the “Registration Statement’),

[7. ‘The Registration Statement was negligently prepared and, as a result, contained untrue
statements of material fact or omitted to state other facts necessary to make the statements made not
misleading, and was not prepared m accordance with the nies and regulations governing its
preparation.

18 Concerning defendant EI-Batrawi's ongoing involvement in the affairs of Yay Yo, the
Registration Statement stated in pertinent part that. “fo]n February 1, 2019, Mr. EL-Batrawi resigned
from bis position as Acting Chief Executive Officer of the Com pany upon the appointment of Jonathan
Rosen as Chief Executive Officer.” and that “Mr. EL-Batrawi resigned as our director effective as of
September |. 2019.7

19. Efsewhere, claiming that defendant Rosen was truly operating independently as Yay Yo's
CLO and was himself then directing the Company's alfairs, the Registration Statement stated in
pertinent part as follows:

We depend on a small number of executive officers and other members of

Management to work effectively us a team. to execute our business Strategy and
uperating business segments. and to manage employees and consultants. Our success

ve we Tt
COMPLAINT FOR VIGLATIONS GF THE FEDFRAL SECURITIES LAWS

 
 

 

Case 2:40-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 17 of 41 Page ID#:24
t will be dependent on the personal efforts of our Chief Executive Officer, our directors
and such other key personnel. Any of our officers or employees can terminate his or her
2 employment relationship at any time, and the loss of the services of such individuals
could have a material adverse effect on our business and prospects. Mr. El-Batrawi, the
3 founder and original Chairman of the Beard and original Chief Executive Officer of
the Company from its incorporation af the Company, resigned from all positions with
4 the Company as a condition for being approved for listing on The Nasdaq Capital
Market.
5
20. Concerning the purported sale of defendant El-Batrawi’s equity ownership in Yav¥o
4
prior to the IPO, the Registration Statement stated in pertinent part as follows:
?
Asa condition to approving the Company's common stock for listing on The Nasdaq
§ Capital Market, X, LIC. an entity that is wholly-owned and controfled by Ramy El-
Batrawi, our founder and former Chief Executive Officer and former director, agreed to
9 sell [2,525,000 ofits 15,425,000 shares of common stock. The 12,525,000 shares (the
“Private Shares”) were sald pursuant to an exemption from registration under the
10 Securities Act to four existing Company shareholders who qualify as accredited
, investors (as that term is defined in Securities Act Rule SQ} (a)). The Private Shares
H] were soldat $3.00 per share in exchange for non-recourse, mon-interest-bearing
promissory notes with maturities ranging from one year to eighteen months. As a result
12 of the sale, X, LLC’s beneficial awnership shall be reduced to 9.9% of the shares
outstanding afier the completion of this Offering. We will not receive any proceeds
13 from the sale of the Private Shares, If the offering contemplated by this registration
statement is not constmmated by January 3, 2020, the parties have agreed to unwind
i4 the sale of the Private Shures transaction in compliance with applicable law. Mr. El-
Batrawi has also entered into a Voting Trust Agreement (the “Trust” pursuant to which
13 the voting power of all of his remaining 2,900,000 shares of common stock will be
controlled by a trustee who will use the voting power of the common stock held in the
16 Trust to vote on all matters presented for a vote of stackholders in the same proportion
that the shares of common stock not subject to the Trust voted on such matters.
7
V3 % 2 #
i8
Mr. El-Batrawi has entered into a Voting Trust Agreement (the “Trust”
19 pursuant to which the voting. power of all of his outstanding common stock will be
controled by a trustee who will use the voting power of the common stock held in the
2) Trust to vote on all matters presented for a vote of stockholders in the same proportion
that the shares of commron stock not subject to the Trest voted on such matters. The
2] Trust shall be irrevocable, and shall terminate upon the earlier of (a) the written
agreement of the Company. the trustee and a duly authorized representative of Nasdaq.
22 or (b) the date upon which the Company is not listed on a security exchange controlled
by Nasdaq.
23
Ax af the date of this prospectus, the Gray Mars Venus Trust. af which John
2d Gray is the beneficial awner, owns approximately 38.5% of our outstanding shares of
connor stock... .
25
In addition to the stock controlled by John Gray, five other individuals ar
26 entities will awn 39.3% of our common stock after the completion of this offering. .. .
QF om co a
28
COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

 

 

 
 

 
    
  
 
 
 
 
 

 

 

  
 
  

 

 

 
  

 

Case 2:20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 18o0f41 Page ID#:25
I Voting Trust
2 Mr. [:1-Batrawi has entered into a Voting Trust Agreement pursuant to which the
voting power of all of his outstanding common stock wiil be controlled by a trustee who
3 will use the voting power of the common stock held in the Trust to vote on all matters,
other than certain extraordinary matters, presented for a vote of stockholders in the same
4 proportion that the shares of common stock not subject to the Trust voted on such
matters. Mr. El-Batrawi’s entrance into the Voting Trust Agreement is a condition for
3 the Company's approval for listing on The Nasdaq Capital Market.
6 The Trust shall be irrevocable, and shall terminate upon the earlier of (a) the
written agreement of the Company, the trustee and a duly authorized representative of
7 Nasdaq, or (b) the date apon which the Company is not listed an a Security exchange
controlled by Nasdaq.
§
The trustee, initially one of our directors, Harbant S. Sidhu, shall have discretion
) to vote the Trust’s shares on all extraordinary matters which shal! include any merger,
consolidation, business combination. share exchange, restructuring, recapitalization or
IO acquisition involving the Company or any similar transaction or the sale. lease,
. exchange, pledge, mortgage or transfer of all or a material portion of the Company's
II assets.
j 2 e 4 ¥
13 To the best of our knowledge, except as otherwise indicated, each of the persons
named in the table hay sole voting and investment power with respect to the shares of
i4 our commnon stock beneficially owned by such person, except to the extent such power
may be shared with a spouse, To our knowledge, none of the shares fisted below are
5 held under a voting trust or similar agreement, except as noted. To our knowledge, there
is NO arrangement. includiny any pledge by any person of securities of the Company, the
16 Operation of which may at a subsequent date result in a change in control of the
Company.
17
Name and Address of Beneficially Percent of Class Percent of Class
L8 i Beneficial Owner Tide Owned Before Offering After Offering
19
7) Ofiver -_- —
Bi
2}
MreClor
“9 Chief Operating
“ i Officer
4 Pepi ete
“7 Director
ay Director
- _Birgetor
: “Direeta SH
28
26
27 5% Stockholders
28
8.
COMPLAINT POR VIOLATIONS OF THE FEDERAL SECURITIES £ AWS
i

 

 
Case 2:R0-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 19 of 41 Page ID #:26

uy a Cad ba

“OOS

Ino
tod

ba
de.

 

 

 

Gray Mars Venus Trust,
Arizona 3015

Beliides Capialt

David Haley
Re

  
 

10,325.000 38.5% 33.2%

   

 
   
  
 

...

   
  

 

   

Sale of Founder’s Shares and Voting Trust

As a condition to approving the Company's common stock for listing on The
Nasdaq Capital Market. X. LLC. an entity that is wholly-owned and controlled by Ramy
EI-Batrawi. our founder and former Chief Executive Officer and former director, agreed
to sell 12,525,000 of its 15,425,000 shares of common stock. The 12,525,000 shares
(the “Private Shares”) were sold pursuant to an exemption from registration to four
existmg Company shareholders who qualify as accredited investors (as that term is
defined in Securities Act Rule 501 (a). The Private Shares were sold at $3.00 per share
in exchange for non-recourse, non-interest-bearing promissory notes with maturities
ranging from one year to cightech months. As a result of the sale, X, LLC's beneficial
ownership shall be reduced to 9.9% of the shares outstanding after the completion of
this Offering. We will not receive any proceeds from the sale of the Private Shares. If
the affering contemplated by this registration statement is not consununated by
January 31, 2020, the parties have agreed to unwind the sale of the Private Shares
transaction in compliance with applicable law. Mr. El-Batrawi has also entered into a
Voting Trust Agrecment (the Trust”) pursuant to which the voting power of ali of his
remaining 2,900,000 shares of common stock will be controlled by a trustee who will
use the voting power of the common stock held in the Trust to vote on all matters
presented for a vote of stockholders in the same proportion that the shares of common
stock not subject to the Trust vated on such matters.

(Footnoies omitted. j
ai. Concerning the “Use of Proceeds” from the IPO, Registration Statement stated in
periinent part as follows:

We currently intend to use the net proceeds to us from this primary offering to
purchase vehicles to add to our fleet af passenger vehicles made available for rent
through aur wholly-owned subsidiary, Distinct Cars, and for general corperate
purposes, including working capital and sales and marketing activities.

* # %

‘The principal purposes of this primary offering are Lo increase our capitalization
and financial fextbslity, increase our visibility in the marketplace aad create a public
market for our common stock. As of the date of this prospectus. we cannot specify with
certainty all of the particular uses for the net proceeds to us from this primary offering.
However, we currently intend to use the net proceeds to us from this primary offering to
add to our flect of passenver vebicles made available for rent through the Company's
wholly-owned subsidiary, Distinet Cars, and for general corporate purposes, including
working capital. sates and marketing activities. We may alse use a portion of the net
proceeds for the acquisition off or investment in. technologies. solutions or businesses

~O.
COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

 

 
Case 2:3

I

 

 

O-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 20 of 41 Page ID #:27

that complement our business, although we have no present commitments or agreements
io enter into any acquisitions or investments,

The table below sets forth the manner in which we expect to use the net proceeds
we receive from this primary offering. All amounts included in the table below are
estimates.

Description Amount

Purchase of Passenger Vehicles

Made Available for Rent $3,000,000
Repayment of Notes Payable $2,400,000
Sales and Marketing $700,000
Working Capital and General

Corporate Purposes $693,800
Total $8,793 800

27. Concerning Anthony Davis, a former President, CEO and director of Yayo. the
Registration Statement stated in pertinent part as follows:

* Anthony Davis was the “Former President, Chief Executive Officer, [and a} Director” of
YayYo. having served in those capacities between 2017 and 2018 and heen paid
$20,006 in salary;

8 That, “[ojo December 1, 2016... .Mr. Davis... received non-qualified stock options
expiring on December 31, 2018. entitling [him] to purchase 100,000 shares of Company
common stock at an exercise price of $1.00 per share at any time on or after Junc |.
20177: and

“ That. “[o]p November 29, 2016, the Company and Mr. Davis. a former executive officer
ofthe Company. entered into an offer of employment agreement with the Com pany
setting forth an initial base salary for Mr. Davis’s first three months of service and
performance under his term of employment with the Company. As set forth under the
employment offer. Mr. Davis was entitled to receive (i) $15,000 for his service in the
month of December 2016. Gi) $10,000 for service performed during the month of
January. 2017 and an additional $ 10.000 for service performed by Mr. Davis during the
month of February 2007.7

-3, Concerning YayYors relationship with a social media company called Social Reality.
and that company’s provision of social media services to Yay Yo prior to the IPO. while the Registration
Statement did diselose that defendant Miglino was the founder and CEO of Social Reality, rather than

disclose that Yay Yo then owed Social Reality $426,286 for pre-IPO services at the time of the IPO. the

~ 10 -

COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

 
Case 2:20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 210f41 Page ID#:28

| || Registration Statement stated that. “[djuring the year ended December 31. 2018, the Company incurred

2 [$334,471 for advertising and digital media services from Social Reality” and that “[a]t December 31,

3 1} 2018, the Company had an amount due of $334,471 to Social Reality.” In addition te tailing to disclose

4 the full amount owed to Social Reality at the time of the IPO, the Registration Statement Failed to

5 jj disclose that the debt was then overdue and that YayYo had been delaying making the payment while it

6 | carried out its TPO.

7 24. The statements referenced above in 18-23 were each materially false and mislead ing
8 || because they failed to disclose and misrepresented the following adverse facts that existed at the time of
9 jf the FPO:

10 (a} defendant El-Batrawi continued, directly and/or indirectly, to exercise

If || supervision. authority and control over Yay Yo, and was intimarely involved. ona day-to-day basis, with

i2 } the business, operations and finances of the Company, including assisting the Underwriter Defendants

[3 Lin marketing YayYo's IPO from defendant WestPark’s offiees in Los Angeles:

I4 (b} defendant El-Batrawt never sold the 12.525.000 “Private Shares” and continued

 

15 |] to own a controlling interest in Yay Yo despite the NASDAQ’ s insistence that he retain less than a 10%
16 | equity ownership tnterest in connection with the listing agreement:

17 (c) defendants had promised certain creditors of Yay Yo that in exchange for their
18 || agreeing to purchase shares in the LPO (in order to permit the Underwriter Defendants to close the {PO},
19 | Yay Yo would repurchase those shares from them after the [PO using proceeds from the IPO:

20 (d) defendants intended to repurchase shares purchased by creditors of YayYo in the
JE TPO using TPO proceeds:

23 (¢) Yay Yo owed former President, CEO and director Anthony Davis halfa million
23 || dollars at the time of the IPO: and

a4 Hi Yay Yo owed Social Reality $426.286 in unpaid social media costs. most of
25 pwhich were more than a year overdue. and payment had been delayed while YayYo attempted to
26 | complete the IPO,

27 23. ‘The (PO was successful tor the Company and the Underwriter Defendants. who sold

28 |] 2.625.000 shares of Yay Yo common stock to the public at $4 per share. raising approximately $10.5

. _ -th-

COMPLAPNT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

 

 

 
Case 2:h0-cv-08017-PA-AGR Document 1-1. Filed 09/02/20 Page 22 of 41 Page ID #:29

| | miflion in gross proceeds for the Company ($9.66 million in net proceeds from the [PO after deducting

2 | underwriting discounts, commissions and offering costs).
3 26. On January 6, 2020, YayYo suddenly announced the appointment of Boyd Bishop as

4 || President of Yay Yo effective January 6, 2020.

tie

27. On January 13, 2020, YavYo filed a Current Report with the SEC on Form &-K

 

6 | announcing that. “[o]n January 10,2020, Yay Yo... entered into an Executive Employment Agreement

7... with the Company's Chief Executive Officer, Jonathan Rosen, pursuant to which Mr. Rosen will

8 || continue to serve as the Company's Chief Executive Officer for one year or until terminated in
9 || accordance with the Agreement,”

18) 28. On January 24, 2020, YayYo filed an action for declaratory judgment and a permanent

I1 [injunction against defendant El-Batrawi in Los Angeles County Superior Court. alleging in pertinent

12 || part as follows:

13 Despite leaving the Company following concerns from NASDAQ regarding his
iavolvement in the day-to-day operations of YayYo in September 2019, Defendant has
I4 engaged in a continuous course of actions misrepresenting himself as affiliated with.
speaking on behalf of, and authorized or empowered by Yay Yo. In so doing.
iS Defendant has purported to bind the Company to contracts, direct its employees. change
its Website, and even to attempted to [sic] sell the Company to its competitors.
lo
Complaint £2. Yayo, fac. v. El Batraw?l, No. 208TCP00309 (Los Angeles Cnty. Super. Ct. filed Jan.
17
24, 20201.
18 .
29. Ina declaration filed with the complaint and in support of a temporary restraining order.
1)
defendant Rosen testified that, despite E1-Batrawi having promised in September 2019 in connection
20
with his resignation to have “‘ao formal or informal affiliation between the Company and [El-
4
at
Batrawij. expect [sic] for [his] minority ownership (less than 10%) in the Compaay.’” defendant FI-
27
Batrawi had ~continue|d| to operate and hold himself out as ifa director or officer of Yay Yo. or as an
+2 :
a.
otherwise authorized representative of the same.” Defendant Rosen further testified that despite the
24
Rexistration Statement having expressly stated that defendant El-Batrawi had already sold the
35
12.525,000 Yay Yo shares prior to the IPO, in reality, “Defendant :l-Batrawi ha[d} failed and/or refused
26
to sell his shares of stack in the Company.” Defendant Rosen further admitted this had all been going
27
on since September 2019, well before the IPO. inchuding testifying in pertinent part that, “[s]ince
28

-~{}2-
COMPLAENT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

 

 

 

 
Case 21P0-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 23 0f 41 Page ID#:

if

had

tats

sl OA

20

 

 

 

{September 2019]. Defendant E]-Batrawi has engaged in a continuous and escalating pattern of
behavior destructive to YayYo.” Defendant Rosen testified that defendant El-Batrawi’s misconduct
between September 2019 and January 2020 had included, among other things, contacting competitors,
suppliers and vendors of Yay Yo and negotiating with them as a representative of Yay Yo; meeting with
financicrs and investment firms about investing in Yay Yo and claiming to represent YayYo; hiring a
public relations firm for Yay Yo and producing and airing commercials for Yay Yo on the Fox Business
Channel; attempting to hire two marketing firms for YayYo; and directing that changes be made to
YayYo's website

30. On January 27, 2020. YayYo filed a Current Report on Form 8-K with the SEC
announcing that defendants Guzy, Miglino and Richter had been replaced as Board members and that
defendant Rosen was no longer the CEO of YayYo. The Form 8-K stated in pertinent part as follows:

By the written consent of the holders of more than a majority of the shares of
Yay Yo, Inc. (the “Company’) then entitled to vote at an election of directors. Messrs.
Jeffrey J. Guay, Christopher Miglino and Paul Richter were removed as direciors of the
Company. effective January 22, 2020. On January 24, 2020, the remaining directors of
ihe Company elected Douglas M. Mox, John P. O'Neill and Stephen M. Sanchez as
directors to fill such vacancies, each to hold office until the earlier of the expiration of
the term of office of the director whom he has replaced, a successor is duly elected and
qualified or the earlier of such director's death, resignation, disqualification or removal.
Stephen M. Sanchez. was elected as the Chairman of the Board of Directors (the
Board”),

in addition to the above. on January 26, 2020, Jonathan Rosen resigned from his
position as the Company’s Chief Executive Officer. Mr. Rosen informed the Board that
his resignation was for “Good Reason.” as that term is defined in Mr. Rosen’s
emplovment agreement with the Company dated January 10, 2020. The Company
disagrees with Mr. Rosen's characterization of the circumstances surrounding his
resignation and does not believe that “Good Reason” exists forMr. Rosen’ 5 resignation,

31. On February 10. 2020, YayYo issued a press release disclosing that the new Board had
determined to delist YayYo common stock from the NASDAQ to avoid the NASDAQ’S listing
requirements. stating in pertinent part as follows:

YayYo.. . today announced its intention to voluntarily detist its common stack from the

NASD: \Q Stock Market (“NASDAQ”) effective on F ebruary 20, 2020, The Company
expects that its common stock will be approved for quotation on the OTCQR from and

 

Declaration of Jonathan Rosen ©€7-10. Yay¥o. Ine. v. k-Batreawi. No. 20S FCP00309 (Los Angeles
Cnty. Super, Ct. fled Jan. 74, 2020) } (emphasis i in original).

-(3-
COMPLAINT FOR VIOLATIONS OF THE FEDERAL. SECURITIES LAWS

BO

 
Case 2:

hed

aft

G

3}

PO-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 240f41 Page ID#:81

after that date. The Company has elected to effect the voluntary delisting of its common
stock after discussions with NASDAQ’s staff and based on the determination of the
Company's board of directors that voluntarily delisting the common stock from the
NASDAQ is in the best interests of the Company and its stockholders. Nasdaq has
advised the Company that it believes that the Company has failed the conditions for
continued listing of its commen stock set forth in Listing Rule $250(a). The voluntary
delisting will permit the Company to operate its business free from restrictions imposed
by NASDAQ rules and the conditions applicable to the listing of the Company’s
common stock on the NASDAQ,

The Company has notified NASDAQ of its Intent to voluntarily delist its
common stock from the NASDAQ. The Company currently anticipates that it will file

with the Securities and Exchange Commission a Form 25 relating to the delisting of its

common stock on or about February 20, 2020 and expects the delisting of its common

stock to be effective ten days thereafter. The purpose of the Form 25 filing is to effect

the voluntary delisting from the NASDAQ of the Company's outstanding common

stack. The Company does not expect the delisting to have any adverse effects on its

business operations.

32. On February !1, 2020, Social Reality filed an action against YayYo in [os Angeles
Superior Court alleging that it had provided media services to the Company dating back to 2018 and
claiming breach of contract and related causes of action. Social Reality alleged that Yay Yo then owed
$645,286, including $426,286 for services rendered prior to time of the IPO. In its complaint, Sacial
Reality expressly alleged that Yay Yo had claimed to be “unable to pay” far the services prior te the IPO
“apparently due toa delay in its [[PO].” Though the invoices for the services attached to the complaint
filed by Social Reality were signed by defendant El-Batrawi, an email attached to the complaint dated
January 24, 2020 from defendant Rosen stated that other than $50.000 that had apparently been paid to
Social Reality from the IPO proceeds on January 23, 2020, Yay Yo would be unable to pay the rest of
the outstanding bil until it obtained additional outside financing. fd. Ex. C.

33. On March 3, 2020, Yay Yo filed a Current Report on Form 8-K with the SEC disclosing
that. “Jo]n February 28. 2020, the Board of Directors... of YavYo,.. appointed Ramy E1-Batrawi as
ihe Company's Chief Executive Officer and as a member of the Board. effective immediately.” The
Form 8-K further disclosed that. “[bjeginning on February 1, 2019, the Company entered into a

consulling agreement with Mr. Ei-Batrawi and paid $167,000 under the consulting agreement.” but that

“[tfhe consulting agreement was terminated effective September |, 2019.7

 

Complaint at 2. Social Reality, Inc. v. YayYo. Inc. No, 20SVCV05559 (Los Angeles Cnty, Super.
Ct. filed Feb. 11. 2020).

ee - 14 -
COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURETIES LAWS

 

 

 
Case 2

ba

tad

hee

20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 250f41 Page ID#:

34, On March 5, 2020, former YayYo President, CEO and director Anthony Davis filed a
Complaint for Damages, Declaratory Relief, Failure to Pay Wages in Violation of Labor Code §201, et.
seq. Violation of California’s Unfair Competition Laws (Business & Professions Code §17200, et
seq.}, Breach of Contract, Intentional Misrepresentation and Fraud. and Promissory Fraud against
YayYo and El-Batrawi, alleging in pertinent part as follows:

l. Plaintiff Anthony Davis is an experienced. ¢-suite level executive that agreed to

join Yayyo, a ridesharing startup compamy, as its CEQ, for a salary well below

his market rate in exchange for the written promise of stock options made by
Yayyo founder and then CEO Ramy E!-Batrawi.

bw

After only five (5) months of service and in accordance with his responsibilities
under an employment agreement, Plaintiff determined that Ramy El-Batrawi
could not be trusted because he regularly ignored legal counsel regarding SEC
matters and flouted Board protocols and industry norms for corporate
compliance. Specifically, El-Batrawi filed fraudulent and materially misleading
documents with the SEC that Yayye continues to use to deny plaintiff the
compensation he is owed.

Sed

Instead of remaining in an untenable position due to El-Batrawi's illegal and
frandulent conduct, plaintiff uegotiated a separation written agreement through a
consulting agreement that described the agreed upon compensation owed to
Plaintiff, including specific language regarding payment from the stock options
and other cash owed. To date, despite numerous good faith attempts to be paid
pursuant to the written agreements, Yayyo refuses to honor its obligations
thereunder.

37, Based on the written agreements, Yayyo and U1-Batrawi caused damages to
Davis in the amount of at feast $454,086.39 for losses related to cash
compensation, expenses and the stack options value. plus attorney's fees and
costs. Plaintiff also seeks injunctive relief requiring Yayyo to amend the SEC
filings (Form S-1/A) so as to not misiead the public{.+
33. Onorabout April 13, 2020, the Company filed a Current Report on Form 8-K with the
SEC disclosing that. as of April 2, 2020. Yay Yo had provided a “secured” position on “all of the assets”
of Yay¥o aad us subsidiaries to X, LLC. an eatity owned and/or controlled by defendant El-Batrawi.

tor a loan of just 5150.000. which debt is due and pavable 30 days thereafter. demonstrating the

virtually complete dissipation of the proceeds of the [PO by the Company.

 

+ Complaint 81-3. 37. Davis v. Fay ¥o. Ine. ef of. No. 2OSTCTOGE (Las A ngeles Cnty, Super Cr.

filed’ Mar. 3, 2020) (emphasis in original).

-~13.- ce ~
COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

 

 

 
Case 2:P0-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 26 of 41 Page ID#:33

| 36. On orabout April 28, 2020, an entity named FirstF ire Global Opportunities Fund, LLC
2 | (’FirstFire”) filed a complaint against the Underwriter Defendants in the U.S. District Court for the
3} Southern District of New York. Among other things. FirstFire alleges that the Registration Statement
4 |lused to conduct the [PO was materially false and misleading because it concealed defendant El-
3 | Batrawi’s ongoing control over the Company and its [PO process and the fraudulent use of IPO
& || proceeds to immediately pay back investors who fronted funds to close the IPO. FirstEire further
7} alleges that when the Underwriter Defendants were unable to raise ihe full $10 million required by
& || NASDAQ to close the IPO, defendant El-Batrawi fabricated & $1.2 million commitment, purportedly
9 | from a trast, which turned out to be a lie? FirstFire further alleges that the Underwriter Defendants and
10 || defendant El-Batrawi solicited creditors and shareholders to invest more money to close the TPO, and
i] }) “sought to sweeten the attraction” by agreeing that Yay Yo would “immediately’” pay them back from
12 || the IPO proceeds, an unlawful act that would “materially misrepresent the Offering and fraudulently
14 {mislead investors,” according to FirstFire’s complaint. fd. {€49, 5t. FirstFire further alleges that the
14 || Underwriter Defendants told investors that YayYo planned to use the [PO proceeds to purchase
13 || vehicles, as well as for general corporate purposes. including working capital and sales and marketing
14 |] activities, but that in reality the Company had no intention of doing so. Jel €24.

17 37. Following its delisting. as of the fiting of this complaint, the price of YayYo common
18 |] stock has plummeted and the stock now trades at less than $0.30 per share. a nearly 100% decline from
19 |i the price the stock was offered at in the IPO.

20) CLASS ACTION ALLEGATIONS

24 38. Plaintiff brings this action as a class action ea behalf of all purchasers of YayYo
22 | common stock pursuant to the Registration Statement issued in connection with the [PO (the “Class”).
23 1 Exctuded from the Class are defendants and their families. the officers and directors and affiliates of
24 jj defendants, at all relevant times, members of their immediate families and their legal representatives.

25 heirs, successors or assigns, and any entity in which defendants have or had a controlling interest.

 

26

Ze a9 , ee > ‘ .
af Complaint "38-49, FiestFire Global Opportunities Fund. LLC v. WestPack Capital. Inc. et al. No.
39 || 2O-cv-3327 (S.D.N.Y.. filed Apr. 28. 2020).

218: sen ns eee nny en nn
COMPL APST FOR VIOLATIONS OF THE FEDERAL SFCURETIFS LAWS

 

 

 
Case 2:R0-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 27 of 41 Page ID #:34

i 39. The members of the Class are so numerous that joinder of all members is impracticable.

bh

While the exact number of Class members is unknown to plaintiff at this time and can only be

3 |] ascertained through appropriate discovery. plaintiff believes that there are hundreds of members in the

aoe

proposed Class. Record owners and other members of the Class may be identified from records
maintained by YayYo or its transfer agent and may be notified of the pendency of this action by mail,

using the form of notice similar to that customarily used in securities class actions.

~J oN LA

40, Plaintiff's claims are typical of the claims of the members of the Class as all members of
8 7 the Class are similarly affected by defendants’ wrongful conduet in violation of federal law that is
9 | complained of herein.

10 4}. Plaintiff'wall fairly and adequately protect the interests of the members of the Class and

Hi i has retained counsel competent and experienced in class and securities litigation.

[2 42, Common questions of law and fact exist as to all members of the Class and predominate

13 jf over any questions solely affecting individual members of the Class. Among the questions of law and

[4 1 fact common to the Class are:

1S (a} whether defendants violated the 1933 Act:

16 {b) whether statements made by detendants to the investing public in the Registration

17 || Statement misrepresented material facts about the business and operations of Yay Yo: and

18 fc) to what extent the members of the Class have sustained damages and the proper

19 W measure of damages.

20 43. A class action is superior to all other available methods for the fair and efficient

21 jj adjudication of this controversy since joinder of all mvembers is impracticable. Furthermore. as the

22 | damages suffered by individual Class members may be relatively small. the expense and burden of

23 jf individual litigation make it impossible for members of the Class to individually redress the Wrongs

24 Pdone tu them. Phere will be no difficulty in the management of this action as a class action.

25 FIRST CAUSE OF ACTION
26 For Violation of $11 of the 1933 Act
Against AH Defendants (Except El-Batrawi)
27
44. Plainuff incorporates 1-43 by reference.
28
-17-

 

COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

 

 

 
Case 2

wm

dod

“boom

2O0-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 28 0f 41 Page ID #:85

45. This Cause of Action is brought pursuant to §11 of the 1933 Act, 15 U.S.C. 877k, on
behalf of the Class, against all defendants except defendant El-Batrawi.

46. The Registration Statement for the |PO was inaccurate and misleading, contained untrue
statements of material fact, omitted to state other facts necessary to make the statements made not
misleading, and omitted to state material facis required to be stated therein.

47,  YayYo is strictly liable to plaintiff'and the Class for the misstatements and omissions.

 

| offered to the public and the time plaintiff commenced this action.

 

48. None of the defendants named herein made a reasonable investigation or possessed
reasonable grounds for the belief that the statements contained in the Registration Statement were true
and without omission of any material facts and were not misleading.

49, By reason of the conduct herein alleged, cach defendant named in this Cause of Action
violated, and/or controlled a person who violated. §11 of the 1933 Act.

0. Plaintiffacquired YayYo common stock traceable to the IPO.

Si. Plaintiffand the Class have sustained damages. The value of Yay Yo common stock has
declined substantially subsequent to and due to defendants’ violations.

52. At the time of their purchases of Yay Yo common stock. plaintiff and other members of
the Class were without knowledge of the facts concerning the wrongful conduct alleged herein and
could not have reasonably discovered those facts prior to the disclosures herein. Less than one year has
elapsed trom the time that plaintiff discovered or reasonably could have discovered the facts upon
which this complaint is based to the time that plaintiff commenced this action. Less than three years

has elapsed between the time that the securities upon which this Cause of Action is brought were

SECOND CAUSE OF ACTION

For Violation of $15 of the 1933 Act
Against the Company and the Individual Defendants

53. Plainuff incorporates 1-32 by reference,
a4. This Cause of Action is brought pursuant to §f5 of the 1933 Act. 15 ULS.C. §77o.

against the Company and the Individual Defendants.

~{8-
COMPLAINT FOR VIQLATIONS OF THE FEDERAL SECURITIES LAWS

 

 
Case 2:

Pa

 

20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 29 0f 41 Page ID#:

55. The Individual Defendants were each control persons of YayYo by virtue of their
positions as directors and/or senior officers of YayYo, or in the case of defendant El-Batrawi, as a
behind the scenes orchestrator. The Individual Defendants each had a series of direct and/or indirect
business and/or personal relationships with other directors and/or officers and/or major shareholders of
YayYo. The Company controlled the Individual Defendants and all of YayYo’s employees.

56, The Individual Defendants each were culpable participants in the violation of §11 of the
1933 Act alleged in the Cause of Action above, based on their having signed or authorized the signing
of the Registration Statement and having otherwise participated in the process which allowed the IPO to
be successfully completed.

PRAYER FOR RELIEF

WHEREFORE, plaintiff prays for relief and judgment, as follows:

A, Determining that this action is a proper class action. certifying plaintiff as a Class
representative under the California Rules of Court and Rules of Civil Procedure, and plaintiff's counsel

as Class counsel:

B. Awarding compensatory damages in faver of plaintiff and the other Class members
against all defendants, jointly and severally, for all damages sustained as a result of defendants’

Hwrongdoing, in an amount to be proven at trial, including interest thereon;

Cc. Awarding plaintiff and the Class their reasonable costs and expenses incurred in this
action, including counsel fees and expert fees; and
D. Such equitable/injunctive or other relief as deemed appropriate by the Court.
JURY DEMAND
Plaintiff hereby demand a trial by qury.
DATED: July 22, 2020 ROBBINS GELLER RUDMAN

& DOWD LLP
JAMES |. JACONETTE

2 VAMESEOMDONETTE

  
  

-19- |
COMPLAINT FOR VEIGLATIONS OF THE FEDERAL SECURETIES LAWS

 

 
Case 2:

 

 

PO-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 30 of 41 Page ID #:%

655 West Broadway, Suite 1900
San Diego, CA 92101
Telephone: 619/231-1058
619/231-7423 (fax)
iamesi@rgrdiaw.com

ROBBINS GELLER RUDMAN
& DOWD LLP

SAMUEL H, RUDMAN

MARY K. BLASY

58 South Service Road, Suite 200

Melville, New York 11747

Telephone: 631/367-7100

63 £/367-1173 (fax}

srudman@rerdlaw.com

mblasy:@rerdlaw.com

Attorneys for Plaintiff

- 20) -

COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

37

 
Case 2:20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 310f41 Page ID #:38

Aye lt
Hee

   

Superior Court of California, County of Los Angeles

 

ALTERNATIVE DISPUTE RESOLUTION (ADR)

INFORMATION PACKAGE

 
  
  

 

THE PLAINTIFF MUST SERVE THIS ADR INFORMATION PACKAGE ON EACH PARTY WITH THE COMPI

CROSS-COMPLAINANTS must serve this ADR Information Package on any new parties ramied to th ctic
with the cross-complaint.

 

 

What is ADR?

ADR helps peaple find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
be called Online Dispute Resolution (ODR}. These alternatives to litigation and tria! are described below.

Advantages of ADR
* Saves Time: ADR is faster than going to trial.

* Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
¢ Keeps Control (with the parties}: Parties choose their ADR process and provider for voluntary ADR.
* Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone cr online.

Disadvantages of ADR
* Casts: if the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial,
* No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.

Main Types of ADR:

1. Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

2. Mediation: in mediation, a neutral mediator listens to each person’s concerns, helps them evaluate the
strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
acceptable to all, Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

Mediation may be appropriate when the parties
* want to work out a solution but need help from a neutral person.

* have communication problems or strong emotions that interfere with resolution,
Mediation may net be appropriate when the parties

« want a public trial and want a judge or jury to decide the outcome.
¢ lack equal bargaining power or have a history of physical/emotional abuse.

LASC CIV 271 Rey, 01/20 1
For Mandatory Use
Case 2:20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 32 of 41 Page ID #:39

 

How to arrange mediation in Los Angeles County

 

Mediation for civil cases is voluntary and parties may select any mediator they wish. Options ificlude:

    
   
 
   
  

 

a. The Civil Mediation Vendor Resource List
if atl parties agree to mediation, they may contact these ¢ organizations to request a a Resoures
Mediation” for mediation at reduced cost or no cost (for selected cases):

* ADR Services, Inc. Case Manager patricia@adrservices.com (310) 201-0010 (ext. 261)

® JAMS, Inc. Senior Case Manager mbinder@jamsadr.com (310) 309-6204

¢ Mediation Center of Los Angeles (MCLA} Program Manager info@mediationLAcorE (83
o Only MCLA provides mediation in person, by phone and by videoconference. -

 

These organizations cannot accept every case and they may decline cases at their discretion.
Visit www. lacourtors/ADR.Res.List for important information and FAQs before contacting the
NOTE: This program does not accept family law, probate, or small claims cases.

b. Los Angeles County Dispute Resolution Programs
https-//wdacs.lacounty.gov/oregrams/dra/ .

* Small claims, unfawful detainers (evictions) and, ‘at the Spring Street Courthouse, limt

o Free, day- of- trial mediations at the courthouse. No appointment 5 needed.

© Free or low-cost mediations before the day of trial. :

o For free or low-cost Online Dispute Resolution {ODR} by phone o or compute r

day of trial visit

Attos//www. lacourt.org/division/smaliclaims/ndf/Ox 'ineDisnuteResolutiontive

EngSpan.pdf

c. Mediators and ADR and Bar organizations that provide mediation may be found on the interne

 

 

 

3. Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
person who decides the outcome. In “binding” arbitration, the arbitrator’s decisian is final; there is no right to
trial. In “nonbinding” arbitration, any party can request a trial after the arbitrator’s decision. for more
information about arbitration, visit htto://wwys.courts.ca.gov/proarams-adr.htm

4. Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
date or on the day of trial. The parties and their attorneys meet with a judge or settlement officer who does not
make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
a settlement. For information about the Court’s MSC programs for civil cases, visit
hite. //www,lacourt.ore/division/civil/CH047. aspx

Los Angeles Superior Court ADR website: http://www.lacourt.org/division/civil/Cl0109.aspx
For general information and videos about ADR, visit http://www.courts.ca.gov/programs-adr.htm

LASC CIV 271 Rev. 01/20
For Mandatory Use
Case 2:20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 33 of 41 Page ID #:40

 

Superior Court of Gailfornia
County of Las Angeles

 

Los Angeles County
Bar Assoclatlon
Litigation Section:

Los Angales County
Bar Association Labor and
Enmpleymant Law Section

Consumer Attorneys
Assoctation of Log Angeles

 

Southern California
Defense Counsel

Awe ant lcd
VE LY

Association of
Bushes Trai Lavyere

 

California Emptoyment
Lawyers Assaciation

LACT 230 (NEW)
LASG Approved 4-71
For Optional Use

VOLUNTARY EFFICIENT LITIGATION STIPULATIONS

 

 

The Early Organizational Meeting Stipulation, Discovery
Resolution Stipulation, and Motions in Limine Stipulation are
voluniary stipulations entered into by the parties. The parties
may enter into one, two, or all three of the stipulations;
however, they may not alter the stipulations as written,
because the Court wants to ensure uniformity of application.
These stipulations are meant to encourage cooperation
beiween the parties and to assisi in resolving issues in a
manner that promotes economic case resolution and judicial
efficiency.

The following organizations endorse the goal of
promoting efficiency in litigation and ask that counsel
consider using these stipulations as a voluntary way to
promote communications and procedures among counsel
and with the court to fairly resoive issues in their cases.

Los Angeles County Sar Association Litigation Section®

® Los Angeles County Bar Association
Labor and Employment Law Section @

Consumer Attorneys Association of Los Angeles @
Southern California Defense Counsel ¢
Association of Business Trial Lawyers @

California Employment Lawyers Association @
_ Case 2:20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 340f41 Page ID#:41

 

NAME ANG anorests OF ATTORNEY OR PARTY WITHOUT ATTORNEY: STAVE SAR NUMBER Reserved for Clerk‘a File Stamp
4

 

 

TELEPHONE NO.: FAX NO. (Optional):
E-MAIL ADDRESS (Optlonal):
ATTORNEY FOR (Nama):

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES

 

COURTHOUSE ADDRESS:

 

PLAINTIFF:

 

 

 

DEFENDANT:

 

 

CASE NUMBER:

 

 

STIPULATION — DISCOVERY RESOLUTION

 

This stipulation is intended to provide a fast and informal resclution of discovery issues
through limited paperwork and an informal conference with the Court to aid in the
resolution of the issues,

The partles agree that:

1. Prior to the discovery cut-off in this action, no discovery motion shall be filed or heard unless
the moving party first makes a written request for an Informal Discovery Confererice pursuant
to the terms of this stipulation.

2. At the informal Discovery Conference the Court will consider the dispute presented by parties
and determine whether it can be resolved informally. Nothing set forth herein will prectude a
party from making a record at the conclusion of an Informal Discovery Conference, either
orally or in writing.

3. Following a reasonable and good faith attempt at an informal resolution of each issue to be
presented, a party may request an Informal Discovery Conference pursuant to the following
procedures:

a. The party requesting the Informal Discovery Conference will:

i. File a Request for informal Discovery Conference with the clerk’s office on the
approved form (copy attached) and deliver a courtesy, conformed copy to the
assigned department;

li. Include a brief summary of the dispute and specify the relief requested: and

ii. Serve the opposing party pursuant to any authorized or agreed method of service
that ensures that the opposing party receives the Request for informal Discovery
Conference no later than the next court day following the filing.
b. Any Answer to a Request for Informal Discovery Conference must:
i. Also be filed on the approved form (copy attached):
ii. Include a brief summary of why the requested relief should be denied:
LACIV 036 (new)

LASC Approved 04/14 STIPULATION — DISCOVERY RESOLUTION
For Optional Use Page f of 2

 
_ Case 2:20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 35 of 41 Page ID #:42

 

SHORT TITLE: CAGE NUMBER:
t

 

 

 

 

ii. Be filed within two (2) court days of receipt of the Request; and

iv. Be served on the opposing party pursuant to any authorized or agreed upon
method of service that ensures that the opposing party receives the Answer no
later than the next court day following the filing.

c. No-other pleadings, including but not limited to exhibits, declarations, or attachments, will
be accepted.

d. If the Court has not granted or denied the Request for informal Discovery Conference
within ten (10) days foliowing the filing of the Request, then it shail be deemed to have
been denied. If the Court acts on the Request, the parties will be notified whether the
Request for Informal Discovery Conference has been granted or denied and, if granted,
the date and time of the Informal Discovery Conference, which must be within twenty (20)
days of the filing of the Request for Informal Discovery Conference.

e. If the conference is not held within twenty (20) days of the filing of the Request for
Informal Discovery Conference, unless extended by agreement of the parties and the
Court, then the Request for the informal Discovery Conference shall be deemed to have
been denied at that time.

4. If (a) the Court has denied a conference or (b) one of the time deadlines above has expired
without the Court having acted or (c) the Informal Discovery Conference is concluded without
resolving the dispute, then a party may file a discovery motion to address unresolved issues.

5. The parties hereby further agree that the time for making a motion to compel or other
discovery motion is tolled from the date of filing of the Request for informal Discovery
Conference until (a) the request is denied or deemed denied or (b) twenty (20) days after the
filing of the Request for Informal Discovery Conference, whichever is earlier, unless extended
by Order of the Court.

It is the understanding and intent of the parties that this stipulation shall, for each discovery
dispute to which it applies, constitute a writing memorializing a "specific later date to which
the propounding [or demanding or requesting] party and the responding party have agreed in
writing,” within the meaning of Code Civil Procedure sections 2030.300(c), 2031.320(c), and
2033,290(c).

6. Nothing herein witl preclude any party from applying ex parte for appropriate relief, including
an order shortening time for a motion to be heard concerning discovery.

7. Any party may terminate this stipulation by giving twenty-one (21) days notice of intent to
terminate the stipulation.

8. References to “days" mean calendar days, unless otherwise noted. If the date for performing
any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
for performing that act shall be extended to the next Court day.

 

LACIV 036 {new} cere
LASC Approved 04/14 STIPULATIGN ~ DISCOVERY RESOLUTION
For Optional Use Page 2 of 3
Case 2:20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 36 of 41 Page ID#:43

 

SHORT TITLE: CAGE MUMBER:

é r

| :
‘

The following parties stipulate:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR PLAINTIFF)
Date:
>
(TYPE OR PRINT NAME} {ATTORNEY FOR DEFENDANT)
Date:
>
(TYPE OR PRINT NAME) {ATTORNEY FOR DEFENDANT}
Date:
>
(TYPE OR PRINT NAME} {ATTORNEY FOR DEFENDANT)
Date:
>
(TYPE OR PRINT NAME) (ATTORNEYFOR ss C—CSSCSCSCS*SS
Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR j
Date:
>
(TYPE OR PRINT NAME) (ATTORNEYFOR. sO CC~—SCSS
LACIV 036 (new)
LASS Approved 04/11 STIPULATION ~ DISCOVERY RESOLUTION

For Optional Use Page 3 of 3
Case 2:20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 37 of 41 Page ID #:44

 

NAME AND ADDRESS OF ATTORNEY GR PARTY WITHOUT ATTORNEY: STATE BAR NUMBER Reserved for Clark's File Stamp
1

 

 

TELEPHONE NO.: FAX NO. (Optional):
E-MAIL ADDRESS (Opticnal):
ATTORNEY FOR (Name}:

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES

 

COURTHOUSE ADDRESS:

 

PLAINTIFF:

 

DEFENDANT:

 

 

CASE NUMBER:

STIPULATION — EARLY ORGANIZATIONAL MEETING

 

 

 

This stipulation is intended to encourage cooperation among the parties at an early stage in
the litigation and to assist the parties in efficient case resolution.

The parties agree that:

1. The parties commit to conduct an initial conference (in-person or via teleconference or via
videoconference) within 15 days from the date this stipulation is signed, fo discuss and consider
whether there can be agreement on the following:

a. Are motions to challenge the pleadings necessary? If the issue can be resolved by
amendment as of right, or if the Court would allow leave to amend, could an amended
complaint resolve most or all of the issues a demurrer might otherwise raise? |f so, the parties
agree to work through pleading issues so that a demurrer need only raise issues they cannot
resolve. is the issue that the defendant seeks to raise amenable to resolution on demurrer, or
would some other type of motion be preferable? Could a voluntary targeted exchange of
documents or information by any party cure an uncertainty in the pleadings?

b. Initial mutual exchanges of documents at the “core” of the litigation. (For example, in an
employment case, the employment records, personnel file and documents relating to the
conduct in question could be considered “core.” In a personal injury case, an incident or
police report, medical records, and repair or maintenance records could be considered
“core,”);

c. Exchange of names and contact information of witnesses;

d. Any insurance agreement that may be available to satisfy part or all of a judgment, or to
indemnify or reimburse for payments made to satisfy a judgment;

e. Exchange of any other information that might be helpful to facilitate understanding, handling,
or resolution of the case in a manner that preserves objections or privileges by agreement;

f. Controlling issues of law that, if resolved early, will promote efficiency and economy in other
phases of the case. Also, when and how such issues can be presented to the Court:

g. Whether or when the case should be scheduled with a settlement officer, what discovery or
court ruling on legal issues is reasonably required to make settlement discussions meaningful,
and whether the parties wish to use a sitting judge or a private mediator or other options as

 

LACIV 229 (Rev 62/15)
LASC Approved 04/11 STIPULATION — EARLY ORGANIZATIONAL MEETING

For Optional Use Page 1 of 2
Case 2:20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 38 o0f 41 Page ID #:45

 

i SHORT TITLE: CASE NUMBER:
i

|

 

discussed in the “Alternative Dispute Resolution (ADR) information Package” served with the
complaint;

h. Computation of damages, including documents, not privileged or protected from disclosure, on
which such computation is based;

i. Whether the case is suitable for the Expedited Jury Trial procedures (see information at
www.lacourt.org under “Civil’ and then undet “General Information’).

2. The time for a defending party to respond to a complaint or cross-complaint will be extended

to fer the complaint, and for the cross-
(INSERT DATE} GNSERT DATE}

complaint, which is comprised of the 30 days to respond under Government Code § 68616(b),
and the 30 days permitted by Code of Civil Procedure section 1054(a), good cause having
been found by the Civil Supervising Judge due to the case management benefits provided by
this Stipulation. A copy of the General Order can be found at www-/acourt.org under “Civil,
click on “General Information”, then click on “Voluntary Efficient Litigation Stipulations”.

3. The parties will prepare a joint report titled “Joint Status Report Pursuant to Initial Conference
and Early Organizational Meeting Stipulation, and if desired, a proposed order summarizing
results of their meet and confer and advising the Court of any way it may assist the parties’
efficient conduct or resolution of the case. The parties shall attach the Joint Status Report fo

the Case Management Conference statement, and file the documents when the CMC
statement is due.

4. References to “days” mean calendar days, unless otherwise noted. If the date for performing
any act pursuant to.this stipulation falls on a Saturday, Sunday or Court holiday, then the time
for performing that act shall be extended to the next Court day

The following parties stipulate:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:
>
(TYPE OR PRINT NAME} {ATTORNEY FOR PLAINTIFF)
Date:
>
(TYPE OR PRINT NAME) {ATTORNEY FOR DEFENDANT)
Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR DEFENDANT)
Date:
>
(TYPE OR PRINT NAME) {ATTORNEY FOR DEFENDANT}
Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR |
Date:
>
{TYPE OR PRINT NAME) {ATTORNEY FOR ___}
Date:
>
(TYPE OR PRINT NAME) {AFFORNEY FOR )
LACIV 229 (Rev 02/15}

LACIV 229 (Rev 02/18) STIPULATION — EARLY ORGANIZATIONAL MEETING Page 2 of 2
Case 2:20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 39 o0f 41 Page ID #:46

 

 

 

 

 

 

 

 

 

 

 

NAME AND ADDRESS OF ATTORNEY GR PARTY WITHOUT ATTOANEY: STATE GAR NUMBER Reaarved for Clarks Fite Hamp
TELEPHONE NO,; FAX NO, (Optional):
E.MAIL ADDRESS (Optional):
ATTORNEY FOR (Name):

SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
COURTHOUSE ADDRESS:

PLAINTIFF:

DEFENDANT:

INFORMAL DISCOVERY CONFERENCE CASE NUMBER:
{pursuant to the Discovery Resolution Stipulation of the parties)

 

1. This document relates to:

[] Request for Informal Discovery Conference
Answer to Request for Informal Discovery Conference

2. Deadline for Court to decide on Request: {insert date 10 calendar days fellowing filing of
the Request}.

3. Deadline for Court to hold Informal Discovery Conference: (insert date 26 calendar
days following filing of the Request).

4. For a Request for Informal Discovery Conference, briefly describe the nature of the
discovery dispute, including the facts and legal arguments at issue, For an Answer to
Request for Informal Discovery Conference, briefly describe why the Court should deny
the requested discovery, including the facts and legal arguments atissue.

i

1
i

3
i
i
i
t

i
: i
i i
i :
| |
'
+
}

 

LACIV 084 (new) INFORMAL DISCOVERY CONFERENCE
rs Steemuee (pursuant to the Discovery Resolution Stipulation of the parties)
Case 2:20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 40 0f 41 Page ID #:47

 

NAME AND ADORESS OF ATTORNEY OR PARTY WITHOUT ATTORNEY: STATE BAR NUMBER, Resarvad for Clark'a File Stamp
’

 

 

TELEPHONE NO.: FAX NO, (Optional):
E-MAIL ADDRESS (Optienal}:
ATTORNEY FOR (Name

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES

 

COURTHOUSE ADDRESS:

 

PLAINTIFF:

 

DEFENDANT:

 

 

CASE NUMBER:

 

 

STIPULATION AND ORDER ~ MOTIONS IN LIMINE

 

This stipulation is intended to provide fast and informal resolution of evidentiary
issues through diligent efforts to define and discuss such issues and limit paperwork.

The parties agree that:

1. Atleast ss days before the final status conference, each party will provide all other
parties with a list containing a one paragraph explanation of each proposed motion in
limine. Each one paragraph explanation must identify the substance of a single proposed
motion in limine and the grounds for the proposed motion.

2. The parties thereafter will meet and confer, either in person or via teleconference or
videoconference, concerning all proposed motions in limine. In that meet and confer, the
parties will determine:

a. Whether the parties can stipulate to any of the proposed motions. If the parties so
stipulate, they may file a stipulation and proposed order with the Court.

b. Whether any of the proposed motions can be briefed and submitted by means of a
short joint statement of issues, For each motion which can be addressed by a short
joint statement of issues, a short joint statement of issues must be filed with the Court
10 days prior to the final status conference. Each side’s portion of the short joint
statement of issues may not exceed three pages. The parties will meet and confer to
agree on a date and manner for exchanging the parties’ respective portions of the
short joint statement of issues and the process for filing the short joint statement of
issues.

3. All proposed motions in limine that are not either the subject of a stipulation or briefed via
a short joint statement of issues will be briefed and filed in accordance with the California
Rules of Court and the Los Angeles Superior Court Rules.

 

LACIV 075 (new}
LASC Approved 04/14 STIPULATION AND ORDER — MOTIONS IN LIMINE
For Optional Use Page 1 of 2
- Case 2:20-cv-08017-PA-AGR Document 1-1 Filed 09/02/20 Page 410f41 Page ID #:48

 

SHORT TITLE: CASE NUMBER

 

 

 

 

The following parties stipulate:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR PLAINTIFF)
Date:
Pp ;
(TYPEOR PRINT NAME} (ATTORNEY FOR DEFENDANT)
Date:
> .
(TYPE OR PRINT NAME) (ATTORNEY FOR DEFENDANT)
Date:
>
(TYPE OR PRINT NAME) ~— ~ {ATTORNEY FOR DEFENDANT)
Date:
>
(TYPE OR PRINT NAME) (ATTORNEY FOR : )
Date:
>
(TYPE OR PRINT NAME) {ATTORNEY FOR __ _ }
Date:
>
(TYPE OR PRINT NAME} (ATTORNEY FOR j
THE COURT SO ORDERS,
Date:

 

 

JUDICIAL OFFICER

 

LASC Approved 04/11 STIPULATION AND ORDER — MOTIONS IN LIMINE Page 2 0f2
